Case 1:17-cv-00052-IMK-MJA Document 134-4 Filed 09/04/19 Page 1 of 3 PagelD #: 5203

Mm Gmail Charles Crooks <crookslaw2016@gmail.com>

Economic Damages
7 messages

 

Scott Ballock <scottballock@yahoo.com> Thu, Mar 14, 2019 at 10:02 PM

Reply-To: Scott Ballock <scottballock@yahoo.com>
To: Charles Crooks <charles@crookslawfirm.org>, Clifford Hawley <clifford.hawley@mail.wvu.edu>, Cliff Hawley
<cbhawley@mail.wvu.edu>

Scott T. Ballock

DOB:

W/M

Master's Degree in Criminal Justice, Indiana University, 1994

Began work with the federal government as a U.S. Probation Officer, Northern District of Illinois (Chicago),
on 09/19/1994,

Transferred to the U.S. Probation Office, District of Nevada (Las Vegas), in August 1996,
Entered on duty as an FBI agent at Quantico on 06/01/2003. No break in federal service.

First office of assignment as an FBI agent: Indianapolis Division. Assigned to Violent Crimes Major
Offenders (VCMO) squad.

Transferred to Detroit Division (Ann Arbor Resident Agency) August 2006. Assigned to counterintelligence
and counterterrorism matters,

Promoted to Supervisory Special Agent, CJIS Division, Clarksburg, WV, August 2011. Supervised
professional staff in two separate departments at CJIS, including N-DEx and the Public Access Line.

Terminated September 26, 2017, This was Ballock's last day of paid employment,

No severance pay received.

Federal emplgyees are paid based upon the General Schedule (GS). At the time of his termination, Ballock
was employed at CJIS in Clarksburg, WV ("Rest of United States" on the General Schedule). The GS pay
levels are adjusted/raised any time Congress awards federal employees a pay raise. In 2019, that raise was

1.9 percent.

At the time of termination, Ballock's pay grade was GS14-7 (Rest of United States).

Current annual base salary for GS14-7 (Rest of United States): $121,692.

In addition to base salary, agents are automatically given Authorized Overtime (AUO), essentially a 25
percent bonus in exchange for being on call 24/7 and not earning hourly overtime, All agents receive this
AUO regardless of assignment. Retirement benefits are calculated based upon this higher figure.

Because of the AUO, the current actual salary for an agent at GS14-7 (Rest of United States) is $152,115.

Absent any promotion, Ballock was scheduled to routinely/automatically advance to a GS14-8 in August

2018.
EXHIBIT 4
Case 1:17-cv-00052-IMK-MJA Document 134-4 Filed 09/04/19 Page 2 of 3 PagelD #: 5204

Current base salary for GS14-8: $125,073. Current salary for agent at GS14-8: $156,341. This amount would
be higher should federa! employees be given a pay raise.

Absent any promotion, Ballock would have routinely/automatically advanced to a GS14-9 in August 2021,
Current base salary for GS14-9: $128,453. Current salary for an agent at GS14-9; $160,566. This amount
would be higher should federal employees be given a pay raise.

Absent any promotion, Ballock would have routinely/automatically advanced to a GS14-10 in August 2023.
Current base salary for GS14-10: $131,833. Current salary for an agent at GS14-10: $164,791. This amount
would be higher should federal employees be given a pay raise.

Ballock received additional compensation for working Sundays, holidays, and overnight shifts. Ballock
earned a minimum of an additional $2,000 a year by working holidays alone.

Agents are required to retire when they reach age 57, though sometimes a one-year extension is given.
Specifically, agents are not able to work beyond the last day of the month in which they turn 57. If he were
not to receive a one-year extension, Ballock would have been forced to retire on 09/30/2025, with 31 years
of creditable service.

Ballock's employment with the federal government was continuous and totaled 23 years (09/1994 to
09/2017).

Retirement benefits for agents is calculated using the following formula:

1.7 percent of high-3 average salary multiplied by years of service which do not exceed 20

PLUS
1 percent of high-3 average salary multiplied by service exceeding 20 years.

Because agents are required to retire at age 57, and cannot draw Social Security benefits until age 62, they
receive a "bridge payment" called the special retirement supplement.

The formula for the bridge payment is as follows:

Social Security benefit estimate divided by 40, multiplied by total years of federal service rounded to the
nearest whole number.

Agents are permitted to retire at age 50 and begin drawing their benefits. Because Ballock was terminated at
age 49, he is unable to receive his benefits until he turns 60 (it's what they did to Andrew McCabe by firing
him a day before he turned 50). Ballock is also ineligible to receive the bridge payments between ages 57
and 62.

Ballock was denied 8 years of earning potential.

Ballock was also denied the ability to secure one of numerous contractor positions at CJIS which agents
routinely accept for a low six-figure salary when they turn 57 and retire from the bureau, Agents are
generally permitted to work as many years as they wish in these contractor positions.

Agents who arrived at CJIS after Ballock (and who were less senior) were promoted to GS-15 while Ballock
was awaiting the results of the internal administrative inquiry and unable to advance. Ballock was on track to
be promoted to a GS-15 in 2017. Had he received such a promotion, Ballock would have been at the GS15-8
level and advanced one step every three years thereafter.

Ballock contributed $1,000 a month to his employer's Thrift Savings Plan (TSP). The government matches
the first 3 percent of the employee's contribution. The next 2 percent of the employee's contribution is
Case 1:17-cv-00052-IMK-MJA Document 134-4 Filed 09/04/19 Page 3 of 3 PagelD #: 5205

matched at 50 cents on the dollar.

Post-termination employment: Operations Manager, Kroger, Lebanon, Indiana, Annual salary: $55,000.
Potential bonus: $5,000 a year based on performance by the division as a whole. Bonus this year is $2,500
and colleagues inform that it is typical that we receive only 50 percent of potential bonus. Ballock does not
contribute to the available 401k program. Ballock purchases health, dental, and vision insurance from his

employer's plan.

Charles Crooks <charles@crookslawfirm.org> Thu, Mar 14, 2019 at 10:16 PM
To: Scott Ballock <scottballock@yahoo,com>

Ce: Clifford Hawley <clifford.hawley@mail.wvu.edu>, Cliff Hawley <cbhawley@mail.wvu.edu>
Professor,
| trust Scott's email provides what you need. | asked him to answer items 2 - 13 of your checklist.
| looked in my inbox, spam and trash for the email you referenced, from earlier today, but | didn't see it.
At any rate, we are eager to assist your work so if you still need something please let us know.
Likewise, feel free to call: (304) 282-1039.
Chas.
On Thu, Mar 14, 2019 at 10:02 PM Scott Ballock <scottballock@yahoo.com> wrote:
Scott T, Ballock
DOB:

W/M
Master's Degree in Criminal Justice, Indiana University, 1994

Began work with the federal government as a U.S. Probation Officer, Northern District of Illinois
(Chicago), on 09/19/1994.

Transferred to the U.S. Probation Office, District of Nevada (Las Vegas), in August 1996.
Entered on duty as an FBI agent at Quantico on 06/01/2003. No break in federal service.

First office of assignment as an FBI agent: Indianapolis Division. Assigned to Violent Crimes Major
Offenders (VCMO) squad.

Transferred to Detroit Division (Ann Arbor Resident Agency) August 2006, Assigned to
counterintelligence and counterterrorism matters,

Promoted to Supervisory Special Agent, CJIS Division, Clarksburg, WV, August 2011. Supervised
professional staff in two separate departments at CJIS, including N-DEx and the Public Access Line.
